Exhibit 10.5




10% CONVERTIBLE PROMISSORY NOTE


NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED,
RESOLD, PLEDGED OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS.
 
$1,000,000
Burlingame, California

 
ANTs software inc.


May 30, 2008


10% CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, ANTs software inc., a corporation organized and existing
under the laws of the State of Delaware (the “Company”) promises to pay [
redacted ] or permitted assigns (the “Holder”), the principal sum of One Million
US Dollars ($1,000,000) and to pay interest on the principal sum outstanding
from time to time at the rate of 10% per annum simple interest, from the date of
initial issuance (the “Note Issuance Date”) and continuing until payment in full
of the principal sum has been made.  The principal amount shall be due and
payable on January 31, 2011 (the “Maturity Date”), unless converted pursuant to
Section 3 hereof.  Interest payments shall be due and payable quarterly on March
31, June 30, September 30 and December 31, until the principal amount hereof is
paid or converted in full.  If the Maturity Date is not a business day in the
State of California, then such payment shall be made on the next succeeding
business day.  Principal and accrued interest on this Note is payable at the
address of the Holder as designated in writing by the Holder from time to
time.  The Company will pay on the Maturity Date, the principal and any accrued
but unpaid interest due under this Note to the Holder of this Note addressed to
such Holder at the last address appearing on the Note register.


This Note is subject to the following additional provisions:


1. Investment Representations and Transfer.  This Note has been issued subject
to investment representations of the original purchaser hereof and may be
transferred or exchanged only in compliance with the Securities Act of 1933, as
amended (the “Act”), and other applicable state and foreign securities
laws.  The Holder shall deliver written notice to the Company of any proposed
transfer of this Note.  In the event of any proposed transfer of this Note, the
Company may require, prior to issuance of a new Note in the name of such other
person, that it receive reasonable transfer documentation including legal
opinions that the transfer and issuance of the Note in such other name does not
and will not cause a violation of the Act or any applicable state or foreign
securities laws.  Prior to due presentment for transfer of this Note, the
Company and any agent of the Company may treat the person in whose name this
Note is duly registered on the Company’s Note register as the owner hereof for
the purpose of receiving payment as herein provided and for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected by notice to the contrary.  Capitalized terms used and not
otherwise defined herein shall have the meanings set forth for such terms in the
Subscription Agreement.  This Note shall be pari pasu with the convertible
promissory notes of the J Units issued by the Company.

--------------------------------------------------------------------------------


 
2.           Conversion Price.  The Holder of this note may, at his or her
option, prior to repayment, convert the principal amount of this Note, in whole
or in part, hereof into shares of restricted Common Stock (the “Stock”) of the
Company (“Conversion Shares”).  The conversion price for each share of Common
Stock (“Conversion Price”) shall be equal to 80/100 Dollar ($0.80).  The
Conversion Price shall be proportionately adjusted for any stock splits, reverse
stock splits or combinations, and for dividends paid in the form of additional
shares of Common Stock, each with a record date subsequent to the Note Issuance
Date.
 
3.           Prepayment.  In the event that the closing per share bid price for
shares of the Company’s common stock equals or exceeds $4.00 for ten (10)
consecutive trading days, then the Company may elect to prepay and redeem this
Note and any accrued but unpaid interest. If the Company does elect to redeem
this Note, the Company can do so without penalty, upon not less than twenty (20)
trading days advance notice (the “Notice Period”) of such intention to prepay.
The Holder can convert this Note, pursuant to the provisions of Section 5 of the
Note, at any time before or during the Notice Period.
 
4.           Corporate Event.  In the event of the consummation of a merger,
consolidation, reorganization or similar transaction in which the shareholders
of the Company before such transaction (and their Affiliates) own less than 50%
of the voting stock or voting power of the surviving entity immediately after
such transaction; or any “person,” as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than a group consisting of the Company’s
shareholders as of the Note Issuance Date, and their Affiliates) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or
the sale of more than 50% of the issued and outstanding shares of common stock
of the Company (each a “Corporate Event”), then this Note shall be convertible
in accordance with Section 2 hereof at the election of the Holder until the
later of (i) that date which is ten (10) trading days prior to the close of such
Corporate Event, and (ii) ten trading days following Holder’s receipt of notice
of such Corporate Event.
 
5.           Mechanics of Conversion.  This Note may be converted into shares of
Common Stock at the Conversion Price set forth in Section 2 at the election of
the Holder.  Conversion shall be effectuated by surrendering this Note to the
Company together with the form of conversion notice attached hereto as Exhibit A
(the “Notice of Conversion”), executed by the Holder of this Note evidencing
such Holder’s intention to convert this Note.  No fraction of a share or scrip
representing a fraction of a share will be issued on conversion, but the number
of shares issuable shall be rounded to the nearest whole share, without
compensation to the Holder or the Company for such fraction.  Certificates
representing the shares of Common Stock issuable upon conversion will be
delivered to the Holder within a reasonable period of time following the date
the Notice of Conversion is delivered to the Company.  The Certificates shall
bear any and all legends required to be placed thereon by applicable state and
federal securities laws.  Delivery of shares upon conversion shall be made to
the address specified by the Holder in the Notice of Conversion.

--------------------------------------------------------------------------------


 
6.           Investment Purposes Only.  The Holder of the Note, by acceptance
hereof, agrees that this Note is being acquired for investment purposes only and
that such Holder will not offer, sell or otherwise dispose of this Note or the
Shares of Common Stock issuable upon conversion hereof except under
circumstances which will not result in a violation of the Act or any applicable
state so-called blue sky or foreign laws or similar laws relating to the sale of
securities.
 
7.           Governing Law and Venue.  This Note shall be governed by and
construed in accordance with the laws of the State of California.  Each of the
parties consents to the jurisdiction of the state or federal courts having
subject matter jurisdiction located in the county of San Mateo in the state of
California in connection with any dispute arising under or concerning this Note
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions.
 
8.           Event of Default.  Each of the following events shall constitute an
Event of Default hereunder:

 
(a)           If the Company defaults in the payment of principal or interest on
this Note, whether upon the scheduled due date therefore or upon maturity as set
forth herein and the same shall continue for a period of ten days after the
Holder gives notice thereof; or
 
(b)           If the Company shall (i) file a petition seeking relief for itself
under Title 11 of the United States Code, as now constituted or hereafter
amended, or file an answer consenting to, admitting the material allegations of,
or otherwise not controvert­ing, or shall fail timely to controvert, a petition
filed against it seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or (ii) file such a petition or such an answer
with respect to relief under the provisions of any other now existing or future
applicable bankruptcy, insolvency, or other similar law of the United States of
America, or any state thereof, or of any other country or jurisdiction providing
for the reorganization, winding-up or liquidation of corporations or an
arrangement, composition, extension or adjustment with its creditors; or
 
(c)           If an order for relief shall be entered against the Company under
Title 11 of the United States Code, as now con­stituted or hereafter amended,
which order is not stayed within 60 days thereafter; or upon the entry of an
order, judgment or decree by operation of law, or by a court having jurisdiction
in the premises which is not stayed, adjudging the Company a bankrupt or
insolvent under the provisions of any other now existing or future applicable
bankruptcy, insolvency or other similar law of the United States of America or
any state thereof.

--------------------------------------------------------------------------------


 
 
9.           Effect of Default.  In the event that an Event of Default has
occurred and is continuing then the Holder may declare this Note immediately due
and payable.
 
10.           No Shareholder Status.  Nothing contained in this Note shall be
construed as conferring upon the Holder the right to vote or to receive
dividends or to consent or receive notice as a shareholder in respect of any
meeting of shareholders or any rights whatsoever as a shareholder of the
Company, unless and to the extent converted in accordance with the terms hereof.
 
11.           Notices.  Except as specifically provided herein, any notice
required or permitted under this Note shall be given in writing and shall be
deemed effectively given upon personal delivery to the party to be notified.
 
12.           Maximum Rate of Interest.  In no event shall charges constituting
interest payable by Company to Holder exceed the maximum amount or rate
permitted under any applicable law or regulation, and if any part or provision
of this Note is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.


 
 
ANTS SOFTWARE INC.,
 
a Delaware corporation
                 
By:
 
__________/s/_____________________________
 
Kenneth Ruotolo, Secretary and
 
Chief Financial Officer
     
Address:
 
700 Airport Boulevard, Suite 300
 
Burlingame, CA 94010

 
Accepted and Agreed:
 
_________/s/___________________
[ redacted ]


Address:             _______________________________________
 
_______________________________________

--------------------------------------------------------------------------------




EXHIBIT A


NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder)
 
The undersigned hereby irrevocably elects to convert the principal amount of the
above Note into Shares of Common Stock of ANTs software inc. (the “Company”)
according to the conditions hereof, as of the date written below.
 
 

 
Holder:
___________________________
       
Signature:
___________________________
       
Title if applicable:
___________________________
       
Date:
___________________________


 